Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7-8, 12, 14-15, and 21-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 28 are indefinite because it is unclear what applicant means by the springs surrounded “along” a top portion of the part-containing tank. Specifically, based on Figs. 2-4, it appears that the springs are surrounded “by” a top portion of the part-containing tank.  Paragraph 26 teaches placing the springs at the top of the tank.  Furthermore, the claims are indefinite because the claims recite the tank being mounted upon springs. However, it appears, based on Figs. 2-4 that the springs are mounted on the tank.  Clarification is requested. 

Claim Rejections - 35 USC § 103
3.  	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
4.  	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.   	Claims  1-2, 7-8, 12, 14-15, and 21-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hovik (US2015/0251291) in view of Dunn et al. (US2011/0186081) or Cote et al. (US2016/0074940), as evidenced by Dore (2016/0074911), and further in view of Trahan (US2003/0084915).
Re claims 1 and 28, Hovik teaches a method of smoothing a machined part, by providing a tank, filling the tank with fluidized solid media, generating  a motion of the tank, thereby causing the media in the tank to flow rotationally in the tank, placing the part in the tank so the part is suspended in the media and is carried in the tank, so that the part moves in a submerged circuitous motion in the media 
Re claims 1 and 8, Hovik in view of Dunn or Cote, and as evidenced by Dore et al. teach the invention substantially as claimed with the exception of the springs surrounded along a top portion of the tank and a motor angled offset from the vertical axis of the tank.  It is noted that paragraph 25 of the specification teaches that the springs can be positioned at the top and bottom of the tank, thereby suggesting that there is no criticality in positioning of the springs as long as the tank is stable.  While Hovik teaches the springs are positioned at the bottom of the tank, the newly amended limitations are taught by Trahan.  Trahan teaches a cleaning apparatus powered by an offset motor 552 and springs surrounding the tank on opposite sides, to provide better cleaning (abstract). Trahan is relied up to teach the springs 554 and 592 surrounding a top portion of the tank 558 for purposes of producing a different spring rate which produces better rolling of the media, faster circulation and cleaning (abstract; paragraph 18). It would have been obvious to one of ordinary skill in the art before the 
Re claim 2, the limitations are met by Hovik, specifically claim 2 is read broadly such that any structure on the inner surface of the tank would direct the solid media away from the inner surface. Re claim 2, applicant is directed to element 128 which teaches one or more inlets which provide a flow of process water to the volume of abrasive media and therefore reads on the limitations of claim 2. Applicant is also directed to paragraph 20 of Hovik. Additionally, applicant is directed to the liner 599 of Trahan (paragraph 18).  Re claim 7, refer to paragraphs 22 of Hovik. 
Re claim 8, in reference to eccentric motor, refer to paragraph 7 for example of Hovik.  Re claim 8, in reference to the shape of tank, refer to Fig. 1 of Hovik.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the tank depending upon such factors as the size of the part being treated, wherein the part is made by additive manufacturing, as taught by Dunn et al. or Cote et al.  Additionally, the courts have held that the configuration of a container was a matter of choice which a person of ordinary skill in the art would have found obvious absent a showing of criticality and/or unexpected results (In re Dailey, CCPA 1966, In re Rose, CCPA 1955).  Re claim 8, in reference to the motor being at an angle offset to create a rotational flow, refer to 552 of Fig. 1 and paragraph 18 of Trahan. Re claim 12, the examiner argues that since the tank 102 is positioned within the frame 134 and base (Fig. 1 of Hovik), the frame serves to dampen the sound.  Specifically, any object/article out of the tank 102 serves to dampen the sound from the tank as the tank is being vibrated.  Re claim 14, refer to paragraph 38 of Hovik.  Re claim 15, applicant is directed to element 128 which teaches one or more inlets which provide a flow of process water to the volume of abrasive media and therefore reads on the limitations of claim 15. Applicant is also directed to paragraph 20 of Hovik.  

  Re claim 28, the examiner argues since applicant has not claimed a specific height of the tank, the limitations of a metacentric height by met by Fig. 2 of Hovik.  Additionally, since applicant’s specification (paragraph 25) teaches that the metacentric height creates a stable dynamic motion, the examiner further argues that the limitations are met by Hovik since the fluidized solid media flow rotationally in the tank, as illustrated in Fig. 2. Re claim 29, refer to Fig. 2 of Hovik. Applicant is directed to element 128 which teaches one or more inlets which provide a flow of process water to the volume of abrasive media and therefore reads on the limitations of claim 29.   Re claims 30-31, refer to paragraph 20 of Hovik et al.   Re claim 32, the limitations are broadly read to recite any angle of the solid . 
Response to Arguments
7.  	The rejection of the claims, under 112, second paragraph is maintained for the reasons set forth above. 
8.	Applicant argues that the prior art fails to teach springs attached to the top portion of the tank.  In view of applicant’s newly amended limitations of the springs surrounded along a top portion of the tank, the prior art of Roach et al. has been withdrawn and therefore, all arguments are deemed moot.  The prior art of Trahan is relied upon to cure the deficiency for the reasons recited above.   
9. 	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McNeil teaches a multistage finishing device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc